EXHIBIT 10.2

 

Certain information identified with brackets (“[***]”) has been excluded from
this exhibit because it both (i) is not material and (ii) would be competitively
harmful if publicly disclosed.

 

CONFIDENTIAL SETTLEMENT AGREEMENT

 

WHEREAS, Janssen Pharmaceutica, N.V. (“Janssen”) and Minerva Neurosciences, Inc.
(“Minerva”) are parties (together, the “Parties”) to a Co-Development and
License Agreement, executed in February 2014 and the amendment thereto in June
2017 (together the “License Agreement”);

WHEREAS, Janssen commenced a Dispute against Minerva, as that term is used in
the License Agreement;

WHEREAS, the Parties engaged in a mediation of the Dispute on June 24, 2020
before [***]; WHEREAS, at the mediation, the Parties reached an agreement in
principle at the mediation, subject to and conditioned on the confirmation by
Minerva of its acceptance of the terms on or before July 31, 2020;

WHEREAS, the Parties seek to memorialize the material and binding terms and
conditions of the settlement of the Dispute in this Term Sheet.

NOW, THEREFORE, in consideration of the above premises, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereby agree as follows:

1.

Defined Terms:  Unless otherwise defined herein, capitalized terms shall have
the meanings ascribed thereto in the License Agreement.

2.

Settlement Terms:  Subject to the conditions set forth in Section 3 of this Term
Sheet, the Parties agree as follows:

 

2.1.

On or before July 31, 2020, Minerva shall exercise its right to opt out of
further joint Development of the Licensed Products, pursuant to Sections
3.10(g)(ii) and 11.5(a) of the License Agreement by sending to Janssen written
notice of its decision to opt out in the form of the letter annexed hereto as
Annex A (the “Opt-Out Notice”);

 

2.2.

This opt-out shall be deemed to have occurred and be effective as of October 2,
2019 (the “Opt-Out Effective Date”), and the License Agreement is deemed to have
been terminated as of the Opt-Out Effective Date.

 

2.3.

The effects of termination set forth in Sections 11.6(a) and 11.6(b) of the
License Agreement apply to such termination.

 

2.4.

In accordance with Section 11.6(c) of the License Agreement, all rights and
obligations of the Parties under the License Agreement are deemed to have been
terminated on the Opt-Out Effective Date except those that survive as expressly
set forth in Sections 11.6 and 11.8 of the License Agreement, including without
limitation Minerva’s right to receive royalties under Section 11.6(b)(iii) of
the License Agreement, which the parties agree arise as of the Opt-Out Effective

 

--------------------------------------------------------------------------------

 

 

Date.

 

2.5.

Each Party waives any payments owed to the other Party under the License
Agreement as of the Opt-Out Effective Date.  For clarity, no payment is due from
Minerva to Janssen, or from Janssen to Minerva, with respect to Development
Costs incurred after the Opt-Out Effective Date.

 

2.6.

Upon the receipt by Janssen of the Opt-Out Notice, each Party releases the other
Party of any and all claims existing as of the date of the Opt-Out Notice,
including the Dispute, whether known or unknown.

3.

Settlement Conditions:  The settlement of the Dispute and the settlement terms
recited in Section 2 and Section 4 of this Term Sheet are subject to and
conditioned on the following:

 

3.1.

On or before July 31, 2020, confirmation by Minerva in writing to Janssen and
[***] that Minerva accepts the terms of this Term Sheet in settlement of this
Dispute.

 

3.2.

Each Party shall comply with the terms of this Term Sheet.

4.

Waiver:  Each Party hereby waives (i) any assertion that any Decision Point has
not been met or achieved, (ii) any requirement that Minerva’s opt-out occur
after Decision Point 4 in order for Minerva to receive royalties following
opt-out under Section 11.6(b) of the License Agreement, and (iii) the thirty-day
notice requirement of Section 11.5(a) of the License Agreement.

5.

Standstill Agreement:  The parties agree that neither party will commence an
arbitration or other proceeding regarding the Dispute before August 1, 2020.

6.

Non-Disclosure Agreement:  Each Party agrees that it shall not disclose the
existence or terms of this Term Sheet to any third party, except as required by
law.

7.

Governing Law; Service of Process: This Term Sheet shall be governed by and
construed under the substantive laws of the State of New York, without regard to
conflicts of law or choice of law rules that would provide for application of
the law of a jurisdiction outside New York. The Parties agree that service of
process upon them in any legal action may be made if delivered in person, by
courier service, by telegram, by facsimile or by first class mail, and shall be
deemed effectively given upon receipt.

IN WITNESS WHEREOF, and intending to be legally bound, the Parties hereto have
caused this Term Sheet to be executed as of the date set forth below.

Dated: June 24, 2020

2

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND AGREED:

MINERVA NEUROSCIENCES, INC.

 

By:

/Remy Luthringer/

Name:

Remy Luthringer

Title:

Chairman and CEO

 

ACKNOWLEDGED AND AGREED:

JANSSEN PHARMACEUTICA, NV

 

By:

/Lucinda Warren/

Name:

Lucinda Warren

Title:

VP Business Development, Neuroscience

 

 

3

--------------------------------------------------------------------------------

 

ANNEX A

___ __, 2020

 

Janssen Pharmaceutica, N.V.

Turnhoutsewg 30, 2340

Beerse, Belgium

Attention: Chairman and Managing Director

Re: Exercise of Opt-Out pursuant to Co-Development and License Agreement by and
between Janssen Pharmaceutica, N.V. (“Janssen”) and Minerva Neurosciences, Inc.
(“Minerva”) dated as of February 13, 2014 and amended as of June 13, 2017 (the
“License Agreement”)

Dear Sir:

Pursuant to Sections 3.10(g)(ii) and 11.5(a) of the License Agreement, Minerva
hereby notifies Janssen that it exercises its right to opt out of further joint
Development of the Licensed Products.  

This opt-out notice is deemed to have occurred and be effective as of October 2,
2019, and the License Agreement is deemed to have been terminated as of such
date.

Capitalized terms used herein but not otherwise defined shall have the meaning
ascribed to such terms in the License Agreement.

Regards,

MINERVA NEUROSCIENCES, INC.

 

By:

 

Name:

 

Title:

 

 

Cc:

Johnson & Johnson

 

1 Johnson & Johnson Plaza

 

New Brunswick, NJ 08933

 

Attn:  Chief Intellectual Property Counsel

 

 

 

Janssen Pharmaceutica, N.V.

 

Turnhoutseweg 30

 

2340 Beerse, Belgium

 

Attention: Royalty Group

 

 